Exhibit 10.1

 

Mitek Systems, Inc. Executive Bonus Program        Fiscal 2016       

Objective

The objective of the Mitek Executive Bonus Program (the “Program”) is to reward
executives with an opportunity to earn an annual cash bonus for their
contributions to the achievement of corporate goals during the fiscal year. This
plan is intended to ensure a competitive total compensation opportunity and to
foster a team effort in the attainment of corporate goals.

Program Design

The Program provides for the payment of an annual cash bonus that is based upon
the percentage achievement of the fiscal 2016 annual revenue and/or non-GAAP net
income targets set by the Board of Directors as well as individual performance
goals.

Chief Executive Officer (CEO) and Chief Financial Officer (CFO) Bonus

Annual cash bonuses are computed as a percentage of the participant’s annualized
salary earned during the 2016 fiscal year. The bonus targets for the CEO and CFO
are equal to 80% and 50%, respectively, of their respective annualized salaries
for fiscal 2016. The total annual cash bonus will be comprised of the following
components: 50% based on revenue performance, 25% based on non-GAAP net income
performance and 25% based on individual performance goals.

Chief Revenue Officer (CRO) Bonus

The CRO will receive a quarterly cash bonus based on quarterly revenue
achievement. The annual bonus target for the CRO is equal to 100% of his
annualized salary for fiscal 2016.

Eligibility

In order to be eligible for a bonus award, the participant must be employed by
the Company for a minimum of a full quarter of the fiscal year for which a
annual bonus is earned. Each participant will be paid after the close of the
books and annual audit at the end of the 2016 fiscal year is substantially
complete, and any bonus payable will be calculated pro rata to the number of
days of employment with the Company during the 2016 fiscal year.

Limitations

The Program is administered by the Compensation Committee. Final authority and
full discretion in all matters pertaining to the development, or amendment of
the Program and the granting of any bonus award under the Program rests with the
Compensation Committee.

Participation in the Program does not in any way imply a contractual
relationship for employment or in any way alter the at-will employment
relationship with the Company.